Citation Nr: 1241295	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-16 824	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUE

Entitlement to an effective date earlier than July 29, 1998, for the grant of service connection for posttraumatic stress disorder (PTSD) with bipolar disorder.  

ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 

REPRESENTATION

Appellant represented by: Phillip L. Heeger, ESQ

INTRODUCTION

The Veteran served on active duty from November 1977 to March 1981.

This appeal to the Board of Veterans' Appeals (Board) is from April 2004 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In an April 2004 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD with bipolar disorder, and assigned an initial disability rating of 100 percent, effective from July 29, 1998, the date of receipt of the claim for service connection, and following his filing of a February 2005 notice of disagreement (NOD) as to the effective date of service connection, in the January 2006 rating decision denied the Veteran's claim for an earlier effective date.

Additionally, on his May 2007 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge of the Board.  He was scheduled for this requested hearing in June 2012, but he failed to report.  Therefore, the Board is proceeding as if he withdrew his request for a hearing.  See 38 C.F.R. § 20.704(d) (2012).

Additionally, by way of a letter dated in January 2006, the Veteran indicated he wished to have a private attorney represent him in this matter.  However, neither the Veteran nor the designated attorney submitted a VA Form 21-22a establishing this appointment for representation.  38 C.F.R. § 14.636.  Therefore, the Board sent the Veteran a clarification letter in October 2012, to which the Veteran failed to respond.  Consequently, the Board is proceeding as though the Veteran is representing himself.  


FINDING OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for a psychiatric disability until July 29, 1998.


CONCLUSION OF LAW

Entitlement to an effective date prior to July 29, 1998, for the grant of service connection for PTSD with bipolar disorder is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

In July 1998, the Veteran filed a claim of entitlement to service connection for a psychological disorder.  This claim was denied in a February 1999 rating decision; the Veteran perfected an appeal, and in April 2004, the RO granted the Veteran's claim for PTSD with bipolar disorder, and assigned an initial rating of 100 percent, effective July 29, 1998, the date of receipt of his initial claim.  The Veteran argues that his effective date should be the date of his "initial presentation" of PTSD, which he claims is August 23, 1995.  

The basic facts are not in dispute.  As the RO noted, the Veteran's initial application for service connection was filed with VA on July 29, 1998, and indeed, the Veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date the Veteran's original claim of service connection for psychiatric disability was filed with VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection prior to July 29, 1998, VA is precluded, as a matter of law, from granting an effective date prior to July 29, 1998, for service connection for psychiatric disability.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  


ORDER

Entitlement to an effective date earlier than July 29, 1998 for the grant of service connection for PTSD with bipolar disorder is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


